RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, claim amendments, and remarks filed on 2/22/2022 have been received. In the response filed on 2/22/2022, claims 9, 10, and 24-28 were amended; and claims 35-42 were added. 
Claims 9 ,10, 24-28, and 35-42 are pending.
Claims 1-8, 11-23, and 29-34 are canceled. 
Claims 9 ,10, 24-28, and 35-42 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/22/2022 has been entered. 

Withdrawn Rejections
The rejections, made of record in the office action mailed on 12/22/2021, have been withdrawn due to applicant’s amendment filed on 2/22/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 10, 24-28, and 35-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imafidon et al., US 2005/0142169 A1; in view of Michel-SaIaun et al., WO 2013/007639 A1; as evidenced by Janczuk et al., US 2013/0011345 A1; as evidenced by Taylor et al., Food Flavour Technology; and as evidenced by The Chemistry of Beef Flavor.
Regarding claims 9 and 39:
water-based composition for cats
Imafidon discloses a pet foodstuff (para 0002; 0073; 0074). Imafidon discloses foodstuff for companion animals (para 0030), which include cats (para 0030 and 0035). 
Imafidon discloses the food may be a wet food (para 0044). Imafidon discloses a wet form of pet food comprises water (para 0076). 
A wet pet food comprising water is encompassed within the breadth of the recited ““water-based composition”. 

Amino acids (claim 9, ln. 3-8)
Imafidon discloses the composition may include other organoleptic substances (para 0066), palatability additives (para 0068), amino acids (para 0075), and palatability enhancers (para 0075). 
Imafidon does not disclose a first free amino acid selected from the group consisting of selected from the group consisting of glycine, alanine, cysteine, histidine, leucine, methionine, phenylalanine, serine, tryptophan, and tyrosine or a second free amino acid selected from the group consisting of aspartic acid, cysteine, glutamic acid, glutamine, isoleucine, lysine, ornithine, threonine, valine, praline, and hydroxyproline. 
Michel-SaIaun is drawn to a palatability-enhancing composition for pet food (p. 1, ln. 5-6) and cat food (p. 1, ln. 9). Michel-SaIaun discloses a cat foodstuff (cat food, p. 12, ln. 15) comprising a palatability enhancer comprising free amino acids (p. 1, ln. 7). Michel-SaIaun discloses the composition produces pet foods having enhanced palatability (p. 1, ln. 7-8). 
NOTE: See below for more detailed explanations of specific amino acids and concentrations.  
It would have been obvious to one of ordinary skill in the art at the time of invention to include a palatability enhancer in a cat food, as suggested in Imafidon, wherein the palatability enhancer comprises free amino acids, as taught in Michel-SaIaun, to obtain a cat foodstuff comprising free amino acids. One of ordinary skill in the art would have been motivated to include the palatability-enhancing composition because it produces pet foods having enhanced palatability (Michel-SaIaun, p. 1, ln. 7-8).
(a) first free amino acid. . . selected from the group consisting of glycine, alanine, cysteine, histidine, leucine, methionine, phenylalanine, serine, tryptophan, and tyrosine (claim 9, ln. 3-5) 
Michel-SaIaun discloses free amino acids (p. 2, ln. 6). Michel-SaIaun discloses the mixture of free amino acids comprises amino acids selected from the group that includes glycine (Gly, p. 13, ln. 6, 9; Table 2); alanine (Ala, p. 13, ln. 5, 9; Table 2); cysteine (Cys, p. 15, ln. 4-8); histidine (His, p. 13, ln. 9; Table 2); leucine (Leu, p. 13, ln. 5, 6, 9; Table 2); methionine (Met, p. 13, ln. 6, 9; Table 2); phenylalanine (Phe, p. 9, ln. 5, 6, 9, Table 2); serine (Ser, p. 15, ln. 4-6); tryptophan (Trp, p. 15, ln. 4-6); and tyrosine (Tyr, p. 13, ln. 5, 6, 9; Table 2). 
(b) a second free amino acid . . . selected from the group consisting of aspartic acid, cystine, glutamic acid, glutamine, isoleucine, lysine, ornithine, threonine, valine, praline, and hydroxyproline (claim 9, ln. 6-8)
Michel-SaIaun discloses free amino acids (p. 2, ln. 6). Michel-SaIaun discloses the mixture of free amino acids that include aspartic acid (Asp, p. 13, ln. 9), glutamic acid (Glu, p. 13, ln. 5, 6, 9), glutamine (Gln, p. 15, ln. 4), isoleucine (Ile, p. 15, ln. 4), lysine (Lys, p. 15, ln. 4), threonine (Thr, p. 15, ln. 4), valine (Val, p. 15, ln. 4), and proline (Pro, p. 13, ln. 5, 6, 9). 
first free amino acid is present at a concentration between about 20 mM to about 100 mM (claim 9, ln. 11-12); the second free amino acid is present at a concentration between about 20 mM to about 100 mM (claim 9, ln. 12-13); wherein the first free amino acid is present at a concentration between about 20 mM to about 50 mM and the second free amino acid is present at a concentration between about 20 mM to about 50 mM (claim 39)
Michel-SaIaun discloses free amino acids (p. 2, ln. 6). Michel-SaIaun discloses the mixture of free amino acids in concentration ranges of 0.04-20% glycine (Gly, p. 13, ln. 6, 9; Table 2); 0.08-30% alanine (Ala, p. 13, ln. 5, 9; Table 2); about 0.01 to 25% cysteine (Cys, p. 15, ln. 4-8); 0.01-10% histidine (His, p. 13, ln. 9; Table 2); 0.08-25% leucine (Leu, p. 13, ln. 5, 6, 9; Table 2); 0.02-11% methionine (Met, p. 13, ln. 6, 9; Table 2); 0.05-10% phenylalanine (Phe, p. 9, ln. 5, 6, 9, Table 2); 0.01-25% serine (Ser, p. 15, ln. 4-6); 0.01-25% tryptophan (Trp, p. 15, ln. 4-6); and 0.05-10% tyrosine (Tyr, p. 13, ln. 5, 6, 9; Table 2). 
Michel-SaIaun discloses the mixture of free amino acids in concentration ranges of 0.05-20% aspartic acid (Asp, p. 13, Table 2); 0.10-20% glutamic acid (Glu, p. 13, Table 2); about 0.01 to 25% glutamine (Gln, p. 15, ln. 4-6); about 0.01 to 25% isoleucine (Ile, p. 15, ln. 4-6); about 0.01 to 25% lysine (Lys, p. 15, ln. 4-6); about 0.01 to 25% threonine (Thr, p. 15, ln. 4-6); about 0.01 to 25% valine (Val, p. 15, ln. 4-6); and about 0.05 to 20% proline (Pro, p. 13, Table 2). 
NOTE: Applicant provided the calculations to convert mM to percentage (see Applicant’s Remarks filed on 11/23/2020, pages 13-14). 
Applicant’s formula for conversion to Michel-SaIaun’s ranges results in the following: 
Concentration mM = (weight percentage x 1000 g H2O)/(molar mass x 100%)




 
 
Michel-SaIaun
 
 
 
g/mol
wt. % low
wt. % high
mM low
mM high
Glycine
75.067
0.04
20
0.00533
5000
Alanine
89.094
0.08
30
0.00898
3750
Cysteine
121.158
0.01
25
0.00083
25000
Histidine
155.157
0.01
10
0.00064
10000
Leucine
131.175
0.08
25
0.0061
3125
Methionine
149.211
0.02
11
0.00134
5500
Phenylalanine
165.192
0.05
10
0.00303
2000
Serine
105.093
0.01
25
0.00095
25000
Tryptophan
204.229
0.01
25
0.00049
25000
Tyrosine
181.191
0.05
10
0.00276
2000
 
 
 
 
 
 
Aspartic acid
133.11
0.05
20
0.00376
4000
Glutamic acid
147.13
0.1
20
0.0068
2000
Glutamine
146.14
0.01
25
0.00068
25000
Isoleucine
131.17
0.01
25
0.00076
25000
Lysine
146.19
0.01
25
0.00068
25000
Threonine
119.1192
0.01
25
0.00084
25000
Valine
117.151
0.01
25
0.00085
25000
Proline
115.13
0.05
20
0.00434
4000


Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
In addition to the reasons above, the combination of components and their concentrations are prima facie obvious for the following additional reasons: 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
In the present case, both the present invention and the prior art use the claimed composition for the same purpose, i.e., a palatability enhancer.
Imafidon and discloses a water-based composition for cats that comprises other organoleptic substances (para 0066), palatability additives (para 0068), amino acids (para 0075), and palatability enhancers (para 0075). Michel-SaIaun suggests the conventional nature of a palatability enhancing composition comprising free amino acids including glycine (Gly, p. 13, ln. 6, 9; Table 2); alanine (Ala, p. 13, ln. 5, 9; Table 2); cysteine (Cys, p. 15, ln. 4-8); histidine (His, p. 13, ln. 9; Table 2); leucine (Leu, p. 13, ln. 5, 6, 9; Table 2); methionine (Met, p. 13, ln. 6, 9; Table 2); phenylalanine (Phe, p. 9, ln. 5, 6, 9, Table 2); serine (Ser, p. 15, ln. 4-6); tryptophan (Trp, p. 15, ln. 4-6); tyrosine (Tyr, p. 13, ln. 5, 6, 9; Table 2), aspartic acid (Asp, p. 13, ln. 9), cysteine (Cys, p. 15, ln. 4), glutamic acid (Glu, p. 13, ln. 5, 6, 9), glutamine (Gln, p. 15, ln. 4), isoleucine (Ile, p. 15, ln. 4), lysine (Lys, p. 15, ln. 4), threonine (Thr, p. 15, ln. 4), valine (Val, p. 15, ln. 4), and proline (Pro, p. 13, ln. 5, 6, 9). 
In the parlance of MPEP 2144.05 II, based upon the teaching of the prior art, the amount of free amino acids represent the mere carrying forward of an original patented conception involving only change of proportions or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, the concentrations are not such an invention as will sustain a patent.
In the parlance of In re Levin the amount of amino acids represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

Properties
a first free amino acid “that activates a cat umami receptor” (claim 9, ln. 3); a second free amino acid “that does not activate the cat umami receptor” (claim 9, ln. 6); and wherein the water-based composition has increased palatability, (claim 9, ln. 25)
The phrases “a first free amino acid that activates a cat umami receptor”; “a second free amino acid that does not activate the cat umami receptor”; “wherein the water-based composition has increased palatability” do not patentably distinguish the claimed product from the prior art for the following reasons. 
First, the phrases represent a properties flowing from a future intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. Umami taste does not exist in of itself. Umami taste is a sensory perception upon the consumption of a product. As such, the property (umami taste) is not realized until such time as the product is consumed. The future intended use (consumption) and the organoleptic effects flowing therefrom that use do not alter patentably distinguish the claimed invention from the prior art.
Second, the property of exhibiting umami taste represents a known property of the claimed ingredients. As evidenced by Taylor et al., furanones (2,5-dimethyl-4-hydroxy-2H-furan-3-one) are known to affect the umami impressions of other flavour compounds (p. 96, 4.4.3 section). As evidenced by The Chemistry of Beef Flavor, furanones have a meaty flavor (p. 3, top para). Umami is a beefy flavor (p. 3, 1st full para). As evidenced by Janczuk et al., US 2013/0011345 A1, known compounds that exhibit umami include alanine, histidine, and glycine (para 0004). It is noted that Janczuk includes cat food as a foodstuff (para 0022). 
Third, the discovery of a new property or use of a previously known composition, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known composition. MPEP 2112 I and In re Spada, 15 USPQ 2d, 1655. In the present case, the prior art suggests the claimed free amino acids and furanone. As such, the “discovery” that the “a first free amino acid that activates a cat umami receptor”; “a second free amino acid that does not activate the cat umami receptor”; and “wherein the water-based composition has increased palatability” cannot impart patentability to the claims.

Regarding claims 10 and 24-28: Michel-SaIaun suggests the conventional nature of a palatability enhancing composition comprising free amino acids including histidine (His, p. 13, ln. 9; Table 2); proline (Pro, p. 13, ln. 5, 6, 9); alanine (Ala, p. 13, ln. 5, 9; Table 2); glycine (Gly, p. 13, ln. 6, 9; Table 2); threonine (Thr, p. 15, ln. 4); and glutamic acid (Glu, p. 13, ln. 5, 6, 9). The discussion of the ranges of the amino acids applies here as above. 
With respect to the combination of free amino acids: It would have been obvious to one of ordinary skill in the art at the time of invention to select the recited combinations of free amino acids because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, the prior art suggests the claimed free amino acids. As such, the selection of free amino acids is prima facie obvious. 
Regarding claims 35 and 41: Imafidon discloses the food comprises a palatability enhancing amount of one or more alpha cyclic enolone compounds (para 0005). Imafidon discloses the alpha cyclic enolone compound may be a furanone (para 0008). Imafidon discloses furanones include furaneol (para 0008, 0029). Imafidon discloses sotolon (4,5-dimethyl-3-hydroxy-2(5H)-furanone, para 0026).
Furanone in a concentration between 0.001 ppm and 40 ppm (claim 35); the furanone is present at a concentration between 1 ppm and 5 ppm (claim 41)
Imafidon discloses the palatability enhancing amount of the alpha cyclic enolone compound, which may be furanone, is from about 1 to about 10,000 ppm (para 0041-0042). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. 
 Regarding claim 36: Imafidon discloses furanones include furaneol (para 0008, 0029).
Regarding claim 37: Imafidon discloses sotolon (4,5-dimethyl-3-hydroxy-2(5H)-furanone, para 0026).
Regarding claim 38: Imafidon discloses the food comprises a palatability enhancing amount of one or more alpha cyclic enolone compounds (para 0005). Imafidon discloses the alpha cyclic enolone compound may be a furanone (para 0008). Imafidon discloses furanones include furaneol (para 0008, 0029). Michel-SaIaun suggests the conventional nature of a palatability enhancing composition comprising free amino acids including histidine (His, p. 13, ln. 9; Table 2) and proline (Pro, p. 13, ln. 5, 6, 9). 
With respect to the various combinations of free amino acids and furaneol: It would have been obvious to one of ordinary skill in the art at the time of invention to select the recited combinations of free amino acids and furanone because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, the prior art suggests the claimed free amino acids and furaneol. As such, the selection of free amino acids and furaneol is prima facie obvious. 
Regarding claim 40: The discussions of the amino acid concentrations, MPEP 2144.05 II, and In re Levin apply here as above. See rejections of claims 9 and 39 above for detailed explanations. 
Regarding claim 42: Claim 42 defines a cat’s umami receptors. The claims are drawn to a cat food. 
The phrase “wherein the cat umami receptor is a T1R1/T1R3 receptor” does not patentably distinguish the claimed product from the prior art for the following reasons. 
First, the phrase represents a receptor for measuring a property flowing from a future intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. Umami taste does not exist in of itself. Umami taste is a sensory perception upon the consumption of a product. As such, the property (umami taste) is not realized until such time as the product is consumed. The future intended use (consumption) and the organoleptic effects flowing therefrom that use do not alter patentably distinguish the claimed invention from the prior art.
Second, the property of exhibiting umami taste represents a known property of the claimed ingredients. As evidenced by Taylor et al., furanones (2,5-dimethyl-4-hydroxy-2H-furan-3-one) are known to affect the umami impressions of other flavour compounds (p. 96, 4.4.3 section). As evidenced by The Chemistry of Beef Flavor, furanones have a meaty flavor (p. 3, top para). Umami is a beefy flavor (p. 3, 1st full para). As evidenced by Janczuk et al., US 2013/0011345 A1, known compounds that exhibit umami include alanine, histidine, and glycine (para 0004). It is noted that Janczuk includes cat food as a foodstuff (para 0022). 
Third, the discovery of a new property or use of a previously known composition, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known composition. MPEP 2112 I and In re Spada, 15 USPQ 2d, 1655. In the present case, the prior art suggests the claimed free amino acids and furanone. As such, the “discovery” that a cat’s umami receptor is a T1R1/T1R3 receptor cannot impart patentability to the claimed cat food composition.

Claims 35-38, 40, and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imafidon et al., US 2005/0142169 A1; in view of Michel-SaIaun et al., WO 2013/007639 A1; as evidenced by Janczuk et al., US 2013/0011345 A1; as evidenced by Taylor et al., Food Flavour Technology; and as evidenced by The Chemistry of Beef Flavor, as applied to claims 9, 10, 24-28, and 35-42 above, and in further view of Katz et al., US 4,045,587.
If Imafidon alone is not sufficient to render the claimed furanone obvious, then Imafidon in combination with Katz renders the claimed furanone obvious. 
Katz discloses pet food (col. 6, ln. 53-54) comprising furanone according to the disclosed formulas (col. 2, ln. 30). Katz discloses furaneol (4-hydroxy-2,5-dimethyl-3(2H)-furanone, col. 2, ln. 41-42). Katz discloses the furanone enhancing the flavor of foodstuffs (agreeably altering flavor, col. 1, ln. 40-41). Katz discloses the furanone is a flavor enhancer (col. 6, ln. 43). Katz discloses a furanone in a range of about 10 ppm to about 10,000 ppm in the food (0.001-1.0%, col. 6, ln. 58-59).
It would have been obvious to one of ordinary skill in the art at the time of invention to include a palatability enhancer in a cat food, as suggested in Imafidon, wherein the palatability enhancer comprises a furanone that is furaneol, as taught in Katz, to obtain a cat foodstuff comprising a furanone that is furaneol. One of ordinary skill in the art would have been motivated to include a furanone that is furaneol because it enhances the flavor of foodstuffs (agreeably altering flavor, col. 1, ln. 40-41).
The discussions of the remaining limitations of claim 35 and the discussions of the limitations of claims 36-38, 40, and 41 apply here as above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application number 14/438811
Claims 9, 10, 24-28, 35, 36, and 38-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, and 24-30 of copending Application No. 14/438811 in view of Michel-SaIaun et al., WO 2013/007639 A1. This is a provisional nonstatutory double patenting rejection.
Regarding claims 9 and 39: ‘811 claims a water-based cat foodstuff product comprising (claim 9) amino acids selected from glycine, alanine, histidine, proline, and threonine (claim 9). 
‘811 does not claim cysteine, leucine, methionine, phenylalanine, serine, tryptophan, and tyrosine. 
Michel-SaIaun is drawn to a palatability-enhancing composition for pet food (p. 1, ln. 5-6) and cat food (p. 1, ln. 9). Michel-SaIaun discloses a cat foodstuff (cat food, p. 12, ln. 15) comprising a palatability enhancer comprising free amino acids (p. 1, ln. 7). Michel-SaIaun discloses the composition produces pet foods having enhanced palatability (p. 1, ln. 7-8). Michel-SaIaun discloses free amino acids (p. 2, ln. 6). Michel-SaIaun discloses free amino acids (p. 2, ln. 6). Michel-SaIaun discloses the mixture of free amino acids in concentration ranges of 0.04-20% glycine (Gly, p. 13, ln. 6, 9; Table 2); 0.08-30% alanine (Ala, p. 13, ln. 5, 9; Table 2); about 0.01 to 25% cysteine (Cys, p. 15, ln. 4-8); 0.01-10% histidine (His, p. 13, ln. 9; Table 2); 0.08-25% leucine (Leu, p. 13, ln. 5, 6, 9; Table 2); 0.02-11% methionine (Met, p. 13, ln. 6, 9; Table 2); 0.05-10% phenylalanine (Phe, p. 9, ln. 5, 6, 9, Table 2); 0.01-25% serine (Ser, p. 15, ln. 4-6); 0.01-25% tryptophan (Trp, p. 15, ln. 4-6); and 0.05-10% tyrosine (Tyr, p. 13, ln. 5, 6, 9; Table 2). Michel-SaIaun discloses the mixture of free amino acids in concentration ranges of 0.05-20% aspartic acid (Asp, p. 13, Table 2); 0.10-20% glutamic acid (Glu, p. 13, Table 2); about 0.01 to 25% glutamine (Gln, p. 15, ln. 4-6); about 0.01 to 25% isoleucine (Ile, p. 15, ln. 4-6); about 0.01 to 25% lysine (Lys, p. 15, ln. 4-6); about 0.01 to 25% threonine (Thr, p. 15, ln. 4-6); about 0.01 to 25% valine (Val, p. 15, ln. 4-6); and about 0.05 to 20% proline (Pro, p. 13, Table 2). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include a palatability enhancer in a cat food, as claimed in '811, wherein the palatability enhancer comprises free amino acids, as taught in Michel-SaIaun, to obtain a cat foodstuff comprising free amino acids. One of ordinary skill in the art would have been motivated to include the palatability-enhancing composition because it produces pet foods having enhanced palatability (Michel-SaIaun, p. 1, ln. 7-8).
NOTE: Applicant provided the calculations to convert mM to percentage (see Applicant’s Remarks filed on 11/23/2020, pages 13-14). 
Applicant’s formula for conversion to Michel-SaIaun’s ranges results in the following: 
Concentration mM = (weight percentage x 1000 g H2O)/(molar mass x 100%)
 
 
Michel-SaIaun
 
 
 
g/mol
wt. % low
wt. % high
mM low
mM high
Glycine
75.067
0.04
20
0.00533
5000
Alanine
89.094
0.08
30
0.00898
3750
Cysteine
121.158
0.01
25
0.00083
25000
Histidine
155.157
0.01
10
0.00064
10000
Leucine
131.175
0.08
25
0.0061
3125
Methionine
149.211
0.02
11
0.00134
5500
Phenylalanine
165.192
0.05
10
0.00303
2000
Serine
105.093
0.01
25
0.00095
25000
Tryptophan
204.229
0.01
25
0.00049
25000
Tyrosine
181.191
0.05
10
0.00276
2000
 
 
 
 
 
 
Aspartic acid
133.11
0.05
20
0.00376
4000
Glutamic acid
147.13
0.1
20
0.0068
2000
Glutamine
146.14
0.01
25
0.00068
25000
Isoleucine
131.17
0.01
25
0.00076
25000
Lysine
146.19
0.01
25
0.00068
25000
Threonine
119.1192
0.01
25
0.00084
25000
Valine
117.151
0.01
25
0.00085
25000
Proline
115.13
0.05
20
0.00434
4000


Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
In addition to the reasons above, the combination of components and their concentrations are prima facie obvious for the following additional reasons: 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
In the present case, both the present invention and the prior art use the claimed composition for the same purpose, i.e., a palatability enhancer. ‘811 claims free amino acids (claim 9, 10, 24-27). Michel-SaIaun suggests the conventional nature of a palatability enhancing composition comprising free amino acids including glycine (Gly, p. 13, ln. 6, 9; Table 2); alanine (Ala, p. 13, ln. 5, 9; Table 2); cysteine (Cys, p. 15, ln. 4-8); histidine (His, p. 13, ln. 9; Table 2); leucine (Leu, p. 13, ln. 5, 6, 9; Table 2); methionine (Met, p. 13, ln. 6, 9; Table 2); phenylalanine (Phe, p. 9, ln. 5, 6, 9, Table 2); serine (Ser, p. 15, ln. 4-6); tryptophan (Trp, p. 15, ln. 4-6); tyrosine (Tyr, p. 13, ln. 5, 6, 9; Table 2), aspartic acid (Asp, p. 13, ln. 9), cysteine (Cys, p. 15, ln. 4), glutamic acid (Glu, p. 13, ln. 5, 6, 9), glutamine (Gln, p. 15, ln. 4), isoleucine (Ile, p. 15, ln. 4), lysine (Lys, p. 15, ln. 4), threonine (Thr, p. 15, ln. 4), valine (Val, p. 15, ln. 4), and proline (Pro, p. 13, ln. 5, 6, 9). 
In the parlance of MPEP 2144.05 II, based upon the teaching of the prior art, the amount of free amino acids represent the mere carrying forward of an original patented conception involving only change of proportions or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, the concentrations are not such an invention as will sustain a patent.
In the parlance of In re Levin the amount of amino acids represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
The phrases “a first free amino acid that activates a cat umami receptor”; “a second free amino acid that does not activate the cat umami receptor”; “wherein the water-based composition has increased palatability” do not patentably distinguish the claimed product from ‘811 for the following reasons. 
First, the phrases represents a properties flowing from a future intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. Umami taste does not exist in of itself. Umami taste is a sensory perception upon the consumption of a product. As such, the property (umami taste) is not realized until such time as the product is consumed. The future intended use (consumption) and the organoleptic effects flowing from that use do not alter patentably distinguish the claimed invention from the prior art. 
Second, the discovery of a new property or use of a previously known composition, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known composition. MPEP 2112 I and In re Spada, 15 USPQ 2d, 1655. As such, the “discovery” that the amino acids do or do not “activate a cat umami receptor” and that the composition exhibits an umami taste cannot impart patentability to the claimed product.
Regarding the various combinations of free amino acids recited in claims 10 and 24-28: It would have been obvious to one of ordinary skill in the art at the time of invention to select the recited combinations of free amino acids and furanone because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, ‘811 and the prior art suggests the claimed free amino acids. As such, the selection of free amino acids is prima facie obvious. 
Regarding claims 35, 36, and 41: ‘811 claims furaneol (claim 9) at a concentration between about 0.001 ppm and about 40 ppm (claim 9) and at a concentration between 1 ppm and 5 ppm (claim 29). 
Regarding claim 38: ‘811 claims furaneol (claim 9). It would have been obvious to one of ordinary skill in the art at the time of invention to select the recited combinations of free amino acids and furanone because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, ‘811 and the prior art suggests the claimed free amino acids. As such, the selection of free amino acids is prima facie obvious. 
Regarding claim 40: The discussions of the amino acid concentrations, MPEP 2144.05 II, and In re Levin apply here as above. See rejections of claims 9 and 39 above for detailed explanations. 
Regarding claim 42: ‘811 claims the cat umami receptor is a T1R1/T1R3 receptor (claim 30). 

Claims 35-38, 40, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, and 24-30 of copending Application No. 14/438811 in view of Michel-SaIaun et al., WO 2013/007639 A1; as applied to claims 9, 10, 24-28, 35, 36, and 38-42 above, and in further view of Imafidon et al., US 2005/0142169. This is a provisional nonstatutory double patenting rejection.
‘811 in view of Michel-SaIaun is relied on as above. 
‘811 in view of Michel-SaIaun does not claim/disclose sotolon. 
Imafidon discloses a pet foodstuff (para 0002; 0073; 0074). Imafidon discloses foodstuff for companion animals (para 0030), which include cats (para 0030 and 0035). Imafidon discloses the food comprises a palatability enhancing amount of one or more alpha cyclic enolone compounds (para 0005). Imafidon discloses the alpha cyclic enolone compound may be a furanone (para 0008). Imafidon discloses furanones include furaneol (para 0008, 0029). Imafidon discloses sotolon (4,5-dimethyl-3-hydroxy-2(5H)-furanone, para 0026).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute a furanone that is furaneol, as claimed in ‘811, with a furanone that is sotolon, as taught in Imafidon, to obtain a cat foodstuff comprising a furanone that is sotolon. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of enhancing the palatability of the foodstuff (Imafidon, para 0019). The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Furthermore, one having ordinary skill in the art at the time of invention would have been motivated to add sotolon because it enhances the palatability of the foodstuff (Imafidon, para 0019).
The discussions concerning the remaining limitations of claim 35 and dependent claims 36-38, 40, and 41 apply here as above. 
With respect to the various combinations of free amino acids and furanone: It would have been obvious to one of ordinary skill in the art at the time of invention to select the recited combinations of free amino acids and furanone because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, ‘811 and the prior art suggests the claimed free amino acids, and furaneol, and sotolon. As such, the selection of free amino acids, furaneol, and sotolon is prima facie obvious. 
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
Amendments
Applicant asserts claim 9 was “amended to recite cat water” (remarks, p. 7). Examiner disagrees. Claim 9 was amended to recite, “A water-based composition for cats” (claim 9 preamble). 
Secondary Considerations (remarks, p. 7)
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary considerations,” such as unexpected results. MPEP 2145. However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145 II. Furthermore, evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. MPEP 716.02(c). Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. MPEP 716.02(c).
Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d).
“Synergistic” properties
When an inventor tries to distinguish his claims from the prior art by introducing evidence of unexpected “synergistic” properties, the evidence should at least demonstrate “an effect greater than the sum of the several effects taken separately.” Sakraida v. Ag Pro, Inc ., 189 USPQ 449, 453 (1976). Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.). MPEP 716.02(a). 
In the present case, applicant’s evidence is not commensurate in scope with the claimed invention. The examples are not commensurate in scope with the claimed invention. 
Example
Claim not commensurate with example:
Example 1: Cat preference for water containing 25mM proline + 25 mM histidine compared to 50 mM histidine
The claims do not recite cat water containing 25mM proline + 25 mM histidine.
Example 2: Cat preference for water containing 25mM proline + 25 mM histidine compared to 50 mM proline
The claims do not recite cat water containing 25mM proline + 25 mM histidine.
Example 3: Cat preference for water containing 25 mM threonine + 25 mM histidine compared to 50 mM threonine.
The claims do not recite cat water containing 25 mM threonine + 25 mM histidine.
Example 4: Cat preference for water containing 25 mM alanine + 25 mM threonine compared to a composition containing 50 mM alanine only
The claims do not recite cat water containing 25 mM alanine + 25 mM threonine.
Example 5: Cat preference for water containing 25 mM alanine + 25 mM threonine compared to a composition containing 50 mM threonine
The claims do not recite cat water containing 25 mM alanine + 25 mM threonine. 
Example 6: Cat preference for water containing 25mM glycine + 25 mM threonine compared with a composition containing 50 mM glycine
The claims do not recite cat water containing 25mM glycine + 25 mM threonine.
Example 7: Cat preference for water containing 25mM glycine + 25 mM threonine compared to water containing 50 mM threonine
The claims do not recite cat water containing 25mM glycine + 25 mM threonine
Example 8: Cat preference for water containing 25 mM histidine + 25 mM proline + 4 ppm furaneol compared to water containing 25 mM histidine + 25 mM proline
The claims do not recite cat water containing 25 mM histidine + 25 mM proline + 4 ppm furaneol


Applicant argues the person of ordinary skill in the art would find reasonable to apply the observed unexpected results to any possible combination of amino acids (remarks, p. 7). Examiner is not persuaded by this argument. The arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c) II. In the present case, the argument represents unsubstantiated opinion of the applicant’s representative.

Double Patenting 
Applicant makes no substantive arguments concerning the double patenting rejections (remarks, p. 8). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619